Citation Nr: 0823265	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a higher monthly rate of VA death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son (D.W.)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.  He died in March 1978.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 determination granting 
the appellant death pension benefits effective from February 
1, 2003, and denying accrued benefits; and from August and 
October rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for the cause of the veteran's 
death.  The appeal at hand involves all of these claims 
collectively.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing held in March 2008.  A 
copy of the hearing transcript is associated with the record.


FINDINGS OF FACT

1.  The veteran died in March 1978 at the age of 30.  The 
death certificate listed the immediate and only cause of his 
death as cardio respiratory arrest - pneumonia.  

2.  The veteran had no service-connected conditions at the 
time of his death.  .

3.  After the veteran's death, the appellant was awarded VA 
death pension benefits in the amount of $541.00, effective 
from February 1, 2003.  

4.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2007).

2.  There is no basis in the law for assigning a higher rate 
of death pension benefits.  38 U.S.C.A. § 1541 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.3, 3.4, 3.5 (2007).

3.  The requirements for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the appellant is expected to provide; and (4) must 
ask the appellant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In this case, such 
notice was received in January 2005, prior to the 
adjudications of the DIC claim in August and October 2005.

In the January 2005 letter to the appellant, she was 
instructed to submit evidence detailing the cause of the 
veteran's death.  The appellant was also informed to present 
medical evidence which established a relationship between the 
cause of death, and any injury, event, or disease in service.  
The RO issued a statement of the case in July 2004 after the 
appellant filed a timely notice of disagreement.  The 
statement of the case further discussed the information and 
evidence needed to substantiate a claim of entitlement to 
service connection for the cause of the veteran's death.  
Additionally, the Board observes that in statements made by 
the appellant during the pendency of this appeal, the 
appellant articulated her belief that trauma related to 
boxing during service may have contributed to cause his 
death.

Given her contentions and the evidence of record, the 
appellant has demonstrated her affirmative understanding, 
i.e., she had actual knowledge of what was necessary to 
substantiate the claim.  Thus, the purpose of the notice, to 
ensure that she had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because she had actual knowledge of what was necessary to 
substantiate the claim prior to the Board's consideration of 
these matters, ensuring the essential fairness of the 
adjudication.  Based on the notices provided to the 
appellant, the Board further finds that a reasonable person 
could be expected to understand what information and evidence 
is required to substantiate a claim of entitlement to service 
connection for the cause of the veteran's death.

In sum, the Board finds that any notice errors with respect 
to the information and evidence needed to substantiate a 
claim of service connection for the cause of the veteran's 
death are harmless error and did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  The presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) the appellant clearly has actual knowledge of 
the evidence she is required to submit in this case based on 
her contentions and the communications sent to the appellant 
over the course of this appeal; and (2) based on the 
appellant's contentions and the communications over the 
course of this appeal, she is found to be reasonably expected 
to understand from the notices provided what was needed.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  This specific notice was not 
provided for the appellant in this case; however the matter 
is moot, as herein, the Board has determined that service 
connection is not warranted for the cause of the veteran's 
death.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained and the appellant was given an opportunity to 
provide hearing testimony.  

The Board would also like to address the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA) in conjunction 
with the claims for a higher rate of VA death pension 
benefits and for accrued benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Generally, this legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Congress, in enacting the statute, 
noted the importance of balancing the duty to assist with 
"the futility of requiring VA to develop claims where there 
is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG.REC. S9212 (daily ed. Sept. 
25, 2000) (statement of Sen. Rockefeller)).  There is no 
dispute in this case as to the underlying facts related to 
the aforementioned claims.  When the law and not the evidence 
is dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed.Cir. 2002).  There 
is no controversy of fact in this case.  As laws regarding 
the frequency and rate of payment for particular benefits, 
and pertaining to accrued benefits, are dispositive in 
regards to those claims, the VCAA is not applicable.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claims.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.

Factual Background

In January 2003, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  On 
that form, she indicated that she was not claiming that the 
cause of the veteran's death was due to service.  

The veteran's death certificate reflects that he died in 
March 1978 at the age of 30, due to cardio respiratory 
arrest, pneumonia.

The service medical records (SMRs) include an April 1966 
induction examination report reflecting that clinical 
evaluation of the heart, lungs and chest was normal, and that 
an X-ray film of the chest was negative.  In April 1967, the 
veteran complained of pain in the anterior of the chest, 
without coughing.  Physical examination was within normal 
limits and X-ray films of the chest were negative.  A 
radiographic report dated in May 1968 revealed that the heart 
and lungs were within normal limits.  The July 1968 
separation examination report showed that clinical evaluation 
of the heart, lungs and chest was normal, and that an X-ray 
film of the chest was normal.  There was no record of any 
boxing related injuries in the SMRs.  The file also contains 
re-enlistment examinations for the US Army Reserves dated in 
October 1972 and November 1973 which show that evaluation of 
the heart, lungs and chest was normal, and that X-ray films 
of the chest were negative.  

In a letter dated April 16, 2003, issued to the appellant 
from the VA RO in April 2003, she was informed that VA death 
pension benefits had been granted effective from February 1, 
2003, in the amount of $541.00 (representing the allotment 
for a surviving spouse with no dependents).  She was also 
advised in the letter that service connected death benefits, 
also referred to as Dependency and Indemnity Compensation 
(DIC), and accrued benefits had been denied.  

In a Notice of Disagreement filed in April 2003, the 
appellant indicated that she disagreed with the monthly 
entitlement amount of $541.00 for death pension benefits.  
She explained that according to the Federal Benefits for 
Veterans and Dependents, 2002 Edition (p.68), the 2002 
monthly rate for DIC compensation should be $935.00.

In a statement provided by the appellant in September 2004, 
she explained that the veteran had been hospitalized for 
about 2 months prior to his death during which time it was 
discovered that the veteran had an aneurysm in the head, 
which caused a stroke in the area of the brain.  The 
appellant mentioned that she had been told that the veteran 
had boxed in service.  

The filed contains the veteran's terminal medical records 
reflecting treatment at a private hospital from January to 
March 1978.  This evidence reflects that the veteran was 
initially admitted for hospitalization with a sudden onset of 
headache and vomiting.  A January 1978 radiology report 
revealed a small aneurysm arising from the right anterior 
cerebral-communicating artery.  Cardiopulmonary arrest 
occurred during the veteran's hospitalization which 
stabilized, following which a ventriculojugular shunt was 
carried out in early March 1978.  Later in the month, the 
veteran lingered in a semi-coma state and ultimately expired 
in late March 1978.  

The appellant provided testimony at a travel Board hearing 
held before the undersigned Veterans Law Judge (VLJ) in March 
2008.  She testified that she met the veteran in about July 
1968 and noted over time she noticed that the veteran 
suffered from chronic nose-bleeds.  She testified that she 
believed that trauma that the veteran sustained while boxing 
during service may have caused problems that ultimately 
resulted in his death.

At the conclusion of the hearing the VLJ explained that he 
would leave the record open for 60 days following the date of 
the hearing to allow for the submission of additional 
evidence.  It does not appear that any additional evidence 
was offered subsequent to the hearing.   

Legal Analysis

        A.  Service Connection for Cause of Death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, conditions including malignant tumors of 
the brain and brain hemorrhage become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The appellant primarily contends that trauma that the veteran 
sustained while boxing during service may have caused 
problems that ultimately resulted in his death.  Although the 
SMRs contain no reference to boxing, the Board has no reason 
to believe that the veteran did not box in service.  
Accordingly, the Board finds the appellant's statements and 
testimony to the effect that the veteran boxed during 
service, credible.  

The veteran died in March 1978 at the age of 30, due to 
cardio respiratory arrest, pneumonia.  At the time of the 
veteran's death, service connection was not in effect any 
condition and there is no indication that there were any 
pending claims for service connection.

Review of the veteran's SMRs dated between 1966 and 1973 
fails to reflect that the veteran had any physical 
abnormality of the lungs, chest or heart, and chest X-ray 
films taken during that time period were consistently 
negative/normal.  The SMRs contained no reference to boxing 
or to injury/trauma sustained due to boxing in service or to 
any other cause.  A sole VA treatment note, dated in April 
1967, shows that the veteran complained of pain in the 
anterior of the chest, without coughing.  However, at that 
time, physical examination was within normal limits and X-ray 
films of the chest were negative.

Essentially, the only post-service medical evidence on file 
is dated from January to March 1978 and represents the 
veteran's terminal medical records.  Those records reflect 
that during the veteran's final months a cerebral aneurysm 
was identified and the veteran had suffered from 
cardiopulmonary arrest.  There was no reference to the 
veteran's period of service, to boxing, or to any injury or 
trauma in service.

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The evidentiary record in this case contains no 
competent evidence or medical opinion supporting the theory 
that the veteran's fatal condition, cardio respiratory arrest 
- pneumonia, was etiologically related to his military 
service, to include any trauma from boxing which may have 
been sustained therein.  The appellant's written statements 
and testimony to the effect that an etiological relationship 
may exist between the cause of the veteran's death and boxing 
during service is not probative as there is no evidence in 
the record that she has any medical knowledge or expertise to 
render such an opinion.  See Black v. Brown, 10 Vet. App. 279 
(1997).

For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	B.  Higher Death Pension Rate

The appellant is seeking a higher rate of death pension 
benefits.  Certain VA death benefits, including death 
pension, death compensation, and DIC are payable to a 
veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541; 38 
C.F.R. § 3.5.  The appellant contends, however, that she is 
entitled to a greater amount of payment than the RO has 
determined is the correct rate.

VA death pension benefits were granted to the appellant 
effective from February 1, 2003, in the amount of $541.00 
(representing the allotment for a surviving spouse with no 
dependents).  The appellant argues with the monthly 
entitlement amount of $541.00 for death pension benefits, 
explaining that according to the Federal Benefits for 
Veterans and Dependents, 2002 Edition (p.68), the 2002 DIC 
monthly rate is $935.00; the appellant believes that $935.00 
is therefore the proper monthly award.  VA pension rates are 
adjusted annually; however the Board recognizes that the 
appellant's general argument is that she should be receiving 
the monthly DIC award rate, as opposed to the death pension 
award rate. 

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.4.  Basic entitlement to death pension exists if the 
veteran: was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  The qualifying periods of war include, the Vietnam era.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).

The Vietnam era is the period beginning on February 28, 1961, 
and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period.  The 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f). 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 
3.3, 3.24.  In determining annual income, all payments of any 
kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
shall be included except for listed exclusions.  See 38 
U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded under 38 
C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum income rate allowable, which have been paid, 
may be excluded from an individual's income for the same 12- 
month annualization period, to the extent they were paid.  38 
C.F.R. § 3.272(g)(1)(iii).

Rates of death pension benefits are published in tabular form 
in appendix B of Veterans Benefits Administration Manual M21-
1 (M21-1), and have the same force and effect as if published 
in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The 
maximum annual pension rate (MAPR) is revised every December 
1st and is applicable for the following 12-month period.  
Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,497.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.  
Effective December 1, 2003, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,634.  
Effective December 1, 2004, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $6,814.  
Effective December 1, 2005, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,094.  
Effective December 1, 2006, the MAPR for an otherwise 
eligible claimant, without a dependent child, was $7,329.  
Effective December 1, 2007, the MAPR for an otherwise 
eligible claimant, without a dependent child, is $7,498.  Id.

In contrast, DIC is a monthly payment made by VA to a 
surviving spouse, child, or parent due to a service-connected 
death at a rate specified by law.  See 38 U.S.C.A. § 101(14), 
1310, 1311; 38 C.F.R. § 3.5. 

In this case, the appellant directly challenges the RO's 
application of the law in determining the basic rate of her 
death pension entitlement, with no controversy as to the 
pertinent facts of the matter.  The appellant contends that 
she is entitled to VA death benefits at a higher rate on the 
basis of her assertion that the RO has misinterpreted or 
misapplied the governing laws specifying the correct amount 
of payment.  In essence, this case comes down to clarifying 
the correct interpretation and identification of the 
applicable law.  The Board finds that the RO has correctly 
interpreted and applied the law.

The VA death benefit to which the appellant is entitled in 
this case is referred to as a 'widow's pension,' or 'death 
pension,' is a benefit for low income widows of wartime 
veterans.  For this benefit, the veteran's death does not 
have to be due to service, but the widow's income has to be 
below a certain amount.  38 U.S.C.A. § 1541.  In contrast, 
'DIC' (Dependency and Indemnity Compensation), is 
compensation based upon the veteran's death being related to 
service.  For DIC, her income does not matter; this is a 
compensation benefit contemplated by 38 C.F.R. §§ 3.4 and 
3.5.  Herein, it was specifically determined that the 
veteran's death was not service-connected; accordingly, the 
award of DIC is not warranted in this case.  Accordingly, the 
DIC rate cannot be awarded in the appellant's case.  
Moreover, the death pension awards being paid to the 
appellant are consistent with the annual MAPR rate and are 
not indicative of any mathematical error.  Accordingly, the 
appeal must fail.   

The Board has considered all of the appellant's contentions 
concerning how she believes the laws and regulations 
governing her benefit payments should be interpreted.  
However, the Board finds that the RO has correctly 
interpreted and applied the laws and regulations in question 
and that there is no basis in the law for granting the 
appellant's claim to direct a higher rate of payment.  The 
appellant is not entitled to a higher monthly rate of death 
pension benefits, and as a matter of law her claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The doctrine of reasonable doubt is not for application here 
as this issue is resolved as a question of law with no 
dispute or controversy regarding the factual record.  
38 U.S.C.A. § 5107(b) (West 2002).

	Accrued Benefits

Accrued benefits include periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which an individual was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did not have any claim pending at the time of his 
death.  The claims file does not contain any evidence that 
the veteran sought any benefit at any time post-service.  As 
the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits.  
38 U.S.C.A. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the 
law pertaining to eligibility for accrued benefits is 
dispositive of this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

There can be no doubt from review of the record that the 
veteran rendered honorable, faithful, service for which the 
Board is grateful.  There also can be no doubt that the 
appellant is sincere in her belief that she may be entitled 
to accrued benefits.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which this benefit may be granted.  Although the 
Board is sympathetic to the appellant's claim, it is without 
authority to grant her claim and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. § 
7104(c) (West 2002).




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to a higher rate of VA death pension benefits is 
denied. 

Entitlement to accrued benefits is denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


